37 So.3d 904 (2010)
Burke B. LAWTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1969.
District Court of Appeal of Florida, First District.
May 14, 2010.
Rehearing Denied June 25, 2010.
*905 Burke B. Lawton, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of habeas corpus, Burke B. Lawton challenges his judgment and sentence from the Circuit Court for Duval County in 2005. Some of those challenges directly relate to rulings of the trial court during the trial proceeding. We find such claims to be procedurally barred under Baker v. State, 878 So.2d 1236 (Fla.2004) and deny them as such. Petitioner also raises claims of ethical violations by the trial judge, matters which fall within the jurisdiction of the Judicial Qualifications Commission under Article V, section 12, of the Florida Constitution. We therefore dismiss those claims without prejudice to Lawton's right to present them to the JQC.
PETITION DENIED IN PART AND DISMISSED IN PART.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.